Citation Nr: 1549337	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bladder disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an intestinal disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran presented testimony at a hearing before a Decision Review Officer in February 2014.  The transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for PTSD and unspecified anxiety disorder were denied in an October 2014 rating decision.  The Veteran filed a timely notice of disagreement.  As discussed below, the RO has yet to issue a Statement of the Case with regard to these issues.  As these issues represent a claim for service connection for an acquired psychiatric disorder, the issues have been combined and recharacterized above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a bladder disorder and entitlement to service connection for a bowel disorder, and claims of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation, bilateral hearing loss, an intestinal disorder, and an acquired psychiatric disorder, to include anxiety disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2011 Board decision denied the appellant's claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation. 

2.  Evidence associated with the claims file after the final denial in June 2011 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2011 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the June 2011 Board decision is new and material and the claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2011 Board decision the Veteran's claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation was denied.  The Board found that a May 2006 private medical opinion was not based on an accurate portrayal of the Veteran's history.  Thereafter, the Board denied the Veteran's claim on the basis that the highly probative opinion of a June 2010 VA examiner, the other post-service treatment records, and the service records established that the Veteran's claimed disabilities were not aggravated during active duty and did not result in any additional disability of his congenital condition.  

The Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the Board's June 2011 denial of the claim, the Veteran submitted a December 2013 medical opinion in which the provider stated "that in all medical probability, your military service aggravated your tethered cord."

The Veteran also submitted a medical opinion by a VA provider, dated in December 2014, that found:

Based upon your medical history, it seems unreasonable that you were enlisted in the military during time of war.  Based on the case history outlined above, I believe that your spinal condition was asymptomatic prior to service and that your current spine condition is more likely than not related to the physical traumas of military service.

The Board finds that this evidence is both new and material.  The December 2013 and December 2014 medical opinions were not of record at the time of the prior denial.  The Board specifically noted that it assigned little probative value to medical opinions submitted by the Veteran at that time because they appeared to have been based on an inaccurate history, provided by the Veteran.  The bases of the recently submitted opinions are not entirely clear, but include the providers' reference to having reviewed history and records.  Thus, presuming the credibility of those statements, the evidence is material in that it indicates that the Veteran's spinal condition was aggravated by his military service.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation, is granted.  38 C.F.R. § 3.156(a).

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation, is reopened.


REMAND

In December 2013 the Veteran was noted to be treated by a private physician, Dr. B.  The records of the Veteran's treatment from Dr. B. have not been obtained and associated with the claims file.

In a January 2014 VA treatment note the Veteran was reported to be receiving treatment from a private provider, Dr. H.  The records of the Veteran's treatment from Dr. H. have not been obtained and associated with the claims file.  

Another January 2014 VA treatment note indicates that records were being sent to Dr. F., a private provider.  Records regarding the Veteran's treatment by Dr. F. have not been obtained and associated with the claims file.

In a December 2014 VA treatment note, the Veteran was reported to be receiving treatment from Dr. K, a private provider.  Review of the claims file reveals a statement from Dr. K. dated in May 2005.  Complete treatment records regarding the Veteran have not been obtained from Dr. K.

A January 2015 VA treatment note identifies that the Veteran was receiving treatment from Dr. M., a private provider.  The records of the Veteran's treatment from Dr. M. have not been obtained and associated with the claims file.

On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Drs. B, H, F, K, and M.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran receives continued care from VA.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2015.  Id.

In October 2014 the RO denied entitlement to service connection for bilateral hearing loss, PTSD, an unspecified anxiety disorder, and an intestinal disorder.  The RO also denied the Veteran's applications to reopen claims of entitlement to service connection for a bladder disorder and a bowel disorder.  In July 2015 the Veteran's representative filed a notice of disagreement with the decision.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, remand of the issues to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2015.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Drs. B, H, F, K, and M.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Issue an SOC with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bladder disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bowel disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for an intestinal disorder, and entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

4.  Then readjudicate the Veteran's claim currently on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


